Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Status of Claims
Claims 1-4 are currently pending in this application in response to the amendment and remarks filed on 12/21/2020.  Claims 1-4 have been amended.

Response to Applicant’s Remarks
With respect to Drawings objection, Claim objection, 35 U.S.C. §112(b) and 35 U.S.C. §112(a) rejections:
Applicant’s claim amendments filed 12/21/2020 have rendered the drawings objection, claim objection, 35 U.S.C. §112(b), and 35 U.S.C. §112(a) rejections moot, therefore the rejections have been withdrawn.
With respect to 35 U.S.C. §102(a)(1) rejections:
Applicant’s amendments and arguments filed 12/21/2020 have been fully considered but are not persuasive. Applicant argues that Ishiwari fails to teach the claimed limitation “calculate block travel times by integrating the segments individually for the blocks” and failed to teach “display to display the blocks and the block travel times in association with one another in an editing screen for the NC command”. See Remarks at 9.
Examiner disagrees. Ishiwari teaches the specific step to “calculate block travel times by integrating the segments individually for the blocks” such that the first step is to divide the machining program A into block numbers 101-104 (fig. 3), then for each of the blocks starting with block B (as shown in fig.4), divide into segments (step SB01 of fig.5 and col.6, lines 29-34) and for each of the segments starting with the first segment number S (step SB02 of fig.5), calculate the machining time T for tool movement of the segment and added to the total machining time T for all incremented segments (steps SB06-SB07 of fig.5).  Ishiwari clearly teaches of multiple blocks (fig.4) and for each block is further divided into segments (fig.5) and for each segment of multiple segments 1 by integrating the segments individually for the blocks (incremented machining time T of all segments within each block, starting with block B, fig.5). Ishiwari further teaches where the total machining time T for all segments of each block of multiple blocks starting with block B (step SB07, fig.5) are stored in execution block table (SB07, fig.5) where each block numbers in association with the predicted machining time of each of the block numbers are stored (fig. 3 and col.4 lines 15-28). Ishiwari clearly teaches of the block travel times being in association with one another (fig.3 of Ishiwari is the exact equivalent of Applicant’s disclosure, fig.3) and further implies of the “editing screen” where Ishiwari teaches of a display (NC device 100 includes a display to display the block, col.7, lines 28-40) with a user interface configured for an operator to search by visual observation and enter/select the stop block in the order of the “executing blocks of the machining program” (col.2 lines 51-55); where operator scrolls the machining program and searches for the block to which the machining is safely stopped visually (col.7 lines 31-33) and the block to which the machining is safely stopped is specified by searching “the blocks” (col.4 lines 52-54) and “each block” for executing a command which is classified according to safety level is displayed with each color for each level (col.7 lines 36-38). For this reason, Examiner will maintain the rejections as set forth below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
s 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishiwari et al. (US 10,018,992).

With respect to claim 1, Ishiwari teaches a cycle time estimator (machining time prediction of numerical control device 100, fig.2) configured to calculate for each block a time required for movement along a tool path specified by a numerical control (NC) command (predicted execution time for each block of multiple blocks N100, N110, N140, N200, N210, and so on, fig.1 and col.3, lines 27-37), the cycle time estimator comprising: 
a display (NC device 100 includes a display to display the block, col.7, lines 28-40); and 
a processor (processor for NC device 100, claim 1 and fig.2) configured to: 
divide the NC command into blocks (machining program A divided into block numbers 101-104, fig. 3); 
divide the tool path into segments (for each of the blocks starting with block B [fig.4], divide into segments, step SB01 of fig.5 and col.6, lines 29-34); 
calculate segment travel times individually for the segments (for each of the segments starting with the first segment number S [step SB02 of fig.5], calculate the machining time for tool movement of the segment and added to the total machining time T for all incremented segments [steps SB06-SB07 of fig.5], col.6, lines 31-52); 
hold the correspondence between the blocks and the segments (total machining time T for all segments of each block of multiple blocks starting with block B [step SB07, fig.5] are stored in execution block table, SB07, fig.5; the execution block table storing each block numbers 101-104 in association with the prediction result of the machining time of the block of the block number, fig. 3 and col.4 lines 15-28); and 
calculate block travel times by integrating the segments individually for the blocks, (each of the blocks starting with block number B [fig.4] are divided into segments [step SB01 of fig.5] and each of the segments starting with first segment number S [step SB02] calculate the machining time T for tool movement of the segment and incrementing for all segments of each block starting with block B [step SB06-SB07] fig.5 and col.6 lines 29-52) and 


 With respect to claim 2, Ishiwari teaches further wherein the processor is further configured to cause the display to display each of the block travel times at a line head of a program text of an associated block among the blocks in the editing screen for the NC command (the block to be executed at the designated time in the currently executing machining program on the screen, col.7, lines 28-30; operator scrolls the machining program to the execution order and searches the block to which the machining is safely stopped visually, col.7, lines 31-33; operator designates stop block, where each block that executes a command is classified according to safety level may be displayed, col.7, lines 34-37).

With respect to claim 3, Ishiwari teaches further wherein the processor is further configured to cause the display to display a background color of a scroll bar in a position corresponding to a concerned block, among the blocks with a display color corresponding to the block travel time associated with the concerned block in the editing screen for the NC command (each block that executes a command is classified according to safety level may be displayed with each color for each level, col.7, lines 34-37).

With respect to claim 4, Ishiwari teaches wherein the processor is further configured to cause the display to display a list in which the blocks and the block travel times are associated with one another, and transit to the editing screen for any one of 

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: Nishino et al. (US 2020/0183359), Yamada et al. (US 2016/0026167), and in particulars Iwashita et al. (US 2012/0007536) and Landgraf (US 2009/0326680).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        March 2, 2021555


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner interprets “block travel times” as equivalent to “machining time T” and not equivalent to “designated time” as Applicant has construed in the Remarks at 9.